

VUZIX CORPORATION


BRIDGE BANK, NATIONAL ASSOCIATION
 
LOAN AND SECURITY AGREEMENT
 
{1231766:}***No Trailer - Do not delete***
 
 

--------------------------------------------------------------------------------

 


This Loan And Security Agreement is entered into as of March 21, 2011, by and
between Bridge Bank, National Association (“Bank”) and VUZIX CORPORATION
(“Borrower”).
 
Recitals
 
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
 
Agreement
 
The parties agree as follows:
 
1.           Definitions and Construction.
 
1.1           Definitions.  As used in this Agreement, the following terms shall
have the following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.
 
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
 
“Closing Date” means the date of this Agreement.
 
{1231766:}
 
1.

--------------------------------------------------------------------------------

 
 
“Code” means the California Uniform Commercial Code.
 
“Collateral” means the property described on Exhibit A attached hereto.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.
 
“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.
 
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
 
“EBITDA” means (a) Net Income, plus (b) Interest Expense, plus (c) to the extent
deducted in the calculation of Net Income, depreciation expense and amortization
expense, plus (d) income tax expense, (e) plus non-cash compensations, plus (f)
the issuance of shares, warrants, or other rights that are treated as expense
under GAAP.
 
 “Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrower in accordance with
the provisions hereof.  Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:
 
(a)           Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;
 
(b)           Accounts with respect to an account debtor, thirty percent (30%)
of whose Accounts the account debtor has failed to pay within ninety (90) days
of invoice date;
 
(c)           Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;
 
(d)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, offset-able by
prepaid deposits, or other terms by reason of which the payment by the account
debtor may be conditional;
 
(e)           Accounts with respect to which the account debtor is an Affiliate
of Borrower;
 
(f)           Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;
 
{1231766:}
 
2.

--------------------------------------------------------------------------------

 
 
(g)           Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States unless
approved in writing by Bank or Borrower has assigned its payment rights to Bank
and the assignment has been acknowledged under the Federal Assignment of Claims
Act of 1940, as amended, in form and substance satisfactory to Bank;
 
(h)           Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower or
for deposits or other property of the account debtor held by Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower, except as approved in writing by Bank;
 
(i)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrower exceed thirty-five percent
(35%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
 
(j)           Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;
 
(k)          Progress billings or retention billings;
 
(l)           Bonded Accounts;
 
(m)         Accounts that are prebilled more than one-year in advance; and
 
(n)          Accounts the collection of which Bank reasonably determines to be
doubtful.
 
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit or insurance in an
amount and of a tenor, and issued by a financial institution, reasonably
acceptable to Bank, or (ii) that Bank approves on a case-by-case basis.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following: Copyrights, Trademarks and Patents; all trade
secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
 
{1231766:}
 
3.

--------------------------------------------------------------------------------

 
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
 “Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.
 
“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.
 
“Net Income” means, as calculated in accordance with GAAP on a consolidated
basis for Borrower and its Subsidiaries for any period as at any date of
determination, the net profit (or loss), after provision for taxes, of Borrower
and its Subsidiaries for such period taken as a single accounting period.
 
 “Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due to Bank, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding and including any debt, liability, or
obligation owing from Borrower to others that Bank may have obtained by
assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
  
{1231766:}
 
4.

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means:
 
(a)           Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
 
(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule;
 
(c)           Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $100,000 in the
aggregate at any given time; and
 
(d)           Subordinated Debt.
 
“Permitted Investment” means:
 
(a)           Investments existing on the Closing Date disclosed in the
Schedule; and
 
(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts.
 
“Permitted Liens” means the following:
 
(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;
 
(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;
 
(c)           Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment, or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;
 
(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Prime Rate” means the greater of (i) 3.25% per annum or (ii) variable rate of
interest, per annum, most recently announced by Bank, as its “prime rate,”
whether or not such announced rate is the lowest rate available from Bank.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.
 
{1231766:}
 
5.

--------------------------------------------------------------------------------

 
 
“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.
 
“Revolving Line” means a credit extension of up to Two Million Dollars
($2,000,000).
 
“Revolving Maturity Date” means the second anniversary of the Closing Date.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
 
“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Borrower and Bank).
 
“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
1.2           Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP (except that interim monthly
financial statements which may not include normally recurring year-end
adjustments or the notes required by GAAP).  When used herein, the terms
“financial statements,” other than when used with respect to interim monthly
financial statements, shall include the notes and schedules thereto.
 
2.           Loan and Terms Of Payment.
 
2.1        Credit Extensions.
 
Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.
 
(a)           Revolving Advances.
 
(i)           Subject to and upon the terms and conditions of this Agreement,
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (i) the Revolving Line or (ii) the Borrowing Base.  Subject to the
terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Borrower may prepay any Advances without penalty
or premium.
 
(ii)          Whenever Borrower desires an Advance, Borrower will notify Bank by
facsimile transmission or telephone no later than 3:00 p.m. Pacific time, on the
Business Day that the Advance is to be made.  Each such notification shall be
promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto.  Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid.  Bank shall be entitled to rely on any telephonic notice given by a
person who Bank reasonably believes to be a Responsible Officer or a designee
thereof, and Borrower shall indemnify and hold Bank harmless for any damages or
loss suffered by Bank as a result of such reliance.  Bank will credit the amount
of Advances made under this Section 2.1(a) to Borrower’s deposit account.
 
{1231766:}
 
6.

--------------------------------------------------------------------------------

 
 
2.2         Overadvances.  If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess.
 
2.3         Interest Rates, Payments, and Calculations.
 
(a)           Interest Rates.
 
 (i)           Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate equal
to 1.25% above the Prime Rate.
 
(b)           Late Fee; Default Rate.  If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law, not in
any case to be less than $25.00.  All Obligations shall bear interest, from and
after the occurrence and during the continuance of an Event of Default, at a
rate equal to five (5) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.
 
(c)           Payments.  Interest hereunder shall be due and payable on the
tenth calendar day of each month during the term hereof.  Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts via auto-debit or against the
Revolving Line, in which case those amounts shall thereafter accrue interest at
the rate then applicable hereunder.  Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.  All payments
shall be free and clear of any taxes, withholdings, duties, impositions or other
charges, to the end that Bank will receive the entire amount of any Obligations
payable hereunder, regardless of source of payment.
 
(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
2.4         Crediting Payments.  Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies.  After the occurrence
of an Event of Default, the receipt by Bank of any wire transfer of funds,
check, or other item of payment shall be immediately applied to conditionally
reduce Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment.  Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business
Day.  Whenever any payment to Bank under the Loan Documents would otherwise be
due (except by reason of acceleration) on a date that is not a Business Day,
such payment shall instead be due on the next Business Day, and additional fees
or interest, as the case may be, shall accrue and be payable for the period of
such extension.
 
2.5         Fees.  Borrower shall pay to Bank the following:
 
(a)           Facility Fee.  On each of the Closing Date and on the first
anniversary of the Closing Date, a Facility Fee equal to $10,000, which shall be
nonrefundable;
 
(b)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses, as and when they are incurred by Bank; and
 
{1231766:}
 
7.

--------------------------------------------------------------------------------

 
 
(c)           Success Fee.  On the initial closing of the earlier to occur of
(i) Borrower’s next public offering, (ii) any capital reorganization, or the
consolidation or merger of the Borrower with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Borrower (in the aggregate) immediately prior to such
consolidation, merger or reorganization, own less than fifty percent (50%) of
the voting power of the surviving entity immediately after such consolidation,
merger or reorganization, (iii) any transaction or series of related
transactions to which the Borrower is a party in which in excess of fifty
percent (50%) of the Borrower’s voting power is transferred, or (iv) sale or
other disposition of all or substantially all the assets of the Borrower, a fee
equal to $20,000 (the “Success Fee”). Borrower’s obligation to pay the Success
Fee to Bank shall survive for seven years beyond the termination of this
Agreement.
 
2.6         Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
3.           Conditions of Loans.
 
3.1         Conditions Precedent to Initial Credit Extension.  The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, the
following:
 
(a)          this Agreement;
 
(b)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
 
(c)          UCC National Form Financing Statement;
 
(d)          an intellectual property security agreement;
 
(e)          agreement to provide insurance and insurance certificates;
 
(f)           payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;
 
(g)          current financial statements of Borrower;
 
(h)          intercreditor agreement with LC Capital Master Fund Ltd (the
“Intercreditor Agreement”);
 
(i)           subordination or intercreditor agreements with Borrower’s existing
noteholders and creditors, including Paul Travers, John Burtis, Vast
Technologies, Inc., and Kopin Corporation;
 
(j)           an audit of the Collateral, the results of which shall be
satisfactory to Bank; and
 
(k)         such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.
 
3.2         Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
 
(a)          timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and
 
{1231766:}
 
8.

--------------------------------------------------------------------------------

 


(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension.  The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2.
 
4.           Creation of Security Interest.
 
4.1         Grant of Security Interest.  Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents.  Except as set forth in the
Schedule and subject to the Intercreditor Agreement, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof.
 
4.2         Delivery of Additional Documentation Required.  Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan
Documents.  Borrower from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the Obligations are outstanding.
 
4.3         Right to Inspect.  Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
 
5.           Representations and Warranties.
 
Borrower represents and warrants as follows:
 
5.1         Due Organization and Qualification.  Borrower and each Subsidiary is
a corporation duly existing under the laws of its jurisdiction of incorporation
and qualified and licensed to do business in any state in which the conduct of
its business or its ownership of property requires that it be so qualified.
 
5.2         Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound.  Borrower is not in default
under any material agreement to which it is a party or by which it is bound.
 
5.3         No Prior Encumbrances.  Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.
 
5.4         Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide
existing obligations.  The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Eligible Account.
 
5.5         Merchantable Inventory.  All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.
 
{1231766:}
 
9.

--------------------------------------------------------------------------------

 
 
5.6         Intellectual Property Collateral.  Borrower is the sole owner of the
Intellectual Property Collateral, except for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business.   To the best of
its knowledge, each of the Patents is valid and enforceable. No part of the
Intellectual Property Collateral has been judged invalid or unenforceable, in
whole or in part, and no claim has been made that any part of the Intellectual
Property Collateral violates the rights of any third party.  Except as set forth
in the Schedule, Borrower’s rights as a licensee of intellectual property do not
give rise to more than five percent (5%) of its gross revenue in any given
month, including without limitation revenue derived from the sale, licensing,
rendering or disposition of any product or service.  Except as set forth in the
Schedule, Borrower is not a party to, or bound by, any agreement that restricts
the grant by Borrower of a security interest in Borrower’s rights under such
agreement.
 
5.7         Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof.  The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.  All Borrower’s
Inventory and Equipment is located at the locations set forth in Section 10 or
the Schedule of Exceptions,  hereof.
 
5.8         Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency.
 
5.9         No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.
 
5.10       Solvency, Payment of Debts.  Borrower is solvent and able to pay its
debts (including trade debts) as they mature.
 
5.11       Regulatory Compliance.  Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has complied with all the
provisions of the Federal Fair Labor Standards Act.  Borrower has not violated
any statutes, laws, ordinances or rules applicable to it.
 
5.12       Environmental Condition.  Except as disclosed in the Schedule, none
of Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.
 
5.13       Taxes.  Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.
 
{1231766:}
 
10.

--------------------------------------------------------------------------------

 


5.14       Subsidiaries.  Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.
 
5.15       Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.
 
5.16       Accounts.  On and after the thirtieth day following the Closing Date,
none of Borrower’s nor any Subsidiary’s primary operating or deposit accounts
are maintained or invested with a Person other than Bank.
 
5.17       Full Disclosure.  No representation, warranty or other statement made
by Borrower in any certificate or written statement furnished to Bank contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading.
 
6.           Affirmative Covenants.
 
Borrower shall do all of the following:
 
6.1         Good Standing.  Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law.  Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements
required under applicable law.
 
6.2         Government Compliance.  Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject.
 
6.3         Financial Statements, Reports, Certificates.  Borrower shall deliver
the following to Bank:  (a) as soon as available, but in any event within thirty
(30) days after the end of each calendar month, a company prepared consolidated
balance sheet, income statement, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer, along with a Compliance Certificate signed by a Responsible
Officer in substantially the form of Exhibit D; (c) within five (5) days after
the last day of each month, Borrower shall deliver to Bank aged listings of
accounts receivable and accounts payable, and a statement of deferred revenues
together with a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto, if such certificate is requested by
Bank in writing; (d) as soon as available, but in any event within one hundred
eighty (180) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank; (e)
as soon as available, but in any event no later than thirty (30) days prior to
the beginning of Borrower’s next fiscal year, annual operating projections
(including income statements, balance sheets and cash flow statements presented
in a monthly format) for the upcoming fiscal year, in form and substance
reasonably satisfactory to Bank, (f) copies of all statements, reports and
notices sent or made available generally by Borrower to its security holders or
to any holders of Subordinated Debt and all reports on Forms 8-K, 10-K and 10-Q
filed with the Securities and Exchange Commission; (g) promptly upon receipt of
notice thereof, a report of any legal actions pending or threatened in writing
against Borrower or any Subsidiary that could result in damages or costs to
Borrower or any Subsidiary of Fifty Thousand Dollars ($50,000) or more; and
(h) such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time.
 
6.4         Audits. Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than every six (6) months unless an
Event of Default has occurred and is continuing.
 
{1231766:}
 
11.

--------------------------------------------------------------------------------

 
 
6.5         Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement.  Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).
 
6.6         Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.
 
6.7         Insurance.
 
(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
insurance relating to Borrower’s business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrower’s.
 
(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason.  Upon
Bank’s request, Borrower shall deliver to Bank certified copies of such policies
of insurance and evidence of the payments of all premiums therefor.  All
proceeds payable under any such policy shall, at the option of Bank, be payable
to Bank to be applied on account of the Obligations.
 
6.8         Accounts.  Within 30 days of the Closing Date, Borrower and each of
its Subsidiaries located in the United States shall transfer and maintain its
primary depository, operating, and investment accounts with Bank.
 
6.9         Asset Coverage Ratio.  Borrower shall maintain at all times a ratio
of unrestricted cash and cash equivalents maintained at Bank plus Eligible
Accounts to all Obligations owing to Bank of at least 1.50 to 1.00 at all times,
measured on a monthly basis.
 
6.10       EBITDA.  The maximum quarterly EBITDA losses (measured monthly on a
trailing 90 days) shall not exceed $150,000.  Borrower’s minimum annual EBITDA
beginning with fiscal year ending December 31, 2011 shall be at least
$1,000,000.
 
{1231766:}
 
12.

--------------------------------------------------------------------------------

 
 
6.11       Intellectual Property Rights.
 
(a)           Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.  Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
 
(b)           Bank may audit Borrower's Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Bank shall have the right, but not the obligation, to take, at
Borrower's sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days' notice to
Borrower.  Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.
 
6.12       Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
 
7.           Negative Covenants.
 
Borrower will not do any of the following, without the Bank’s prior written
consent:
 
7.1         Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than:  (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; or (iii) Transfers of worn-out or obsolete
Equipment which was not financed by Bank.
 
7.2         Change in Business; Change in Control or Executive Office.  Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); experience a
change in Responsible Officer; or cease to conduct business in the manner
conducted by Borrower as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of incorporation or change its
legal name; or without Bank’s prior written consent, change the date on which
its fiscal year ends.
 
7.3         Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.
 
7.4         Indebtedness.  Create, incur, guarantee, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness.
 
7.5         Encumbrances.  Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, or permit any Subsidiary to do so.
 
7.6         Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.
 
{1231766:}
 
13.

--------------------------------------------------------------------------------

 


7.7         Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries located in the United
States to do so unless such Person has entered into an account control agreement
with Bank in form and substance satisfactory to Bank; or suffer or permit any
Subsidiary to be a party to, or be bound by, an agreement that restricts such
Subsidiary from paying dividends or otherwise distributing property to Borrower.
 
7.8         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9         Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.  Notwithstanding anything to the contrary in the
foregoing, Borrower (a) may make payments of regularly scheduled principal and
interest owing to LC Capital Master Fund LTD under that certain Loan and
Security Agreement dated December 23, 2010 (the “LC Agreement”), provided that
no Event of Default has occurred which is continuing or would exist immediately
after giving effect to such payment, and (b) may not amend or waive any
provision contained in the LC Agreement without Bank’s prior written consent.
 
7.10       Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.
 
7.11       Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.
 
8.           Events of Default.
 
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
 
8.1         Payment Default.  If Borrower fails to pay, when due, any of the
Obligations;
 
8.2         Covenant Default.
 
(a)           If Borrower fails to perform any obligation under Sections 6.3,
6.6, 6.7, 6.8, 6.9, or 6.10, or violates any of the covenants contained in
Article 7 of this Agreement; or
 
(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten days after Borrower receives written notice thereof or any officer of
Borrower becomes aware thereof; provided, however, that if the default cannot by
its nature be cured within the ten day period or cannot after diligent attempts
by Borrower be cured within such ten day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made until such cure is effected.
 
{1231766:}
 
14.

--------------------------------------------------------------------------------

 
 
8.3         Material Adverse Effect.  If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect;
 
8.4         Attachment.  If any portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within twenty (20) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any part of its business affairs, or if a judgment or other claim
becomes a lien or encumbrance upon any portion of Borrower’s assets, or if a
notice of lien, levy, or assessment is filed of record with respect to any of
Borrower’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within twenty (20) days after Borrower receives
notice thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be required to be made during such cure period);
 
8.5         Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);
 
8.6         Other Agreements.  If there is a default or other failure to perform
in any agreement to which Borrower is a party or by which it is bound resulting
in a right by a third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Fifty Thousand
Dollars ($50,000) or which could have a Material Adverse Effect;
 
8.7         Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment); or
 
8.8         Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
 
9.           Bank’s Rights and Remedies.
 
9.1         Rights and Remedies.  Upon the occurrence and during the continuance
of an Event of Default, Bank may, at its election, without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by Borrower:
 
(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);
 
(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;
 
(c)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
 
{1231766:}
 
15.

--------------------------------------------------------------------------------

 
 
(d)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;
 
(e)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;
 
(f)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
 
(g)           Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
 
(h)           Bank may credit bid and purchase at any public sale; and
 
(i)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower; and any surplus that exists
after disposition of the Collateral that provides for the full and indefeasible
payment in cash of all Obligations to Bank shall be distributed to Borrower,
subject to applicable laws and orders.
 
9.2         Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral.  The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.
 
9.3         Accounts Collection.  At any time after the occurrence of an Event
of Default, Bank may notify any Person owing funds to Borrower of Bank’s
security interest in such funds and verify the amount of such Account.  Borrower
shall collect all amounts owing to Borrower for Bank, receive in trust all
payments as Bank’s trustee, and immediately deliver such payments to Bank in
their original form as received from the account debtor, with proper
endorsements for deposit.
 
{1231766:}
 
16.

--------------------------------------------------------------------------------

 
 
9.4         Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.7
of this Agreement, and take any action with respect to such policies as Bank
reasonably deems prudent.  Any amounts so paid or deposited by Bank shall
constitute Bank Expenses, shall be immediately due and payable, and shall bear
interest at the then applicable rate hereinabove provided, and shall be secured
by the Collateral.  Any payments made by Bank shall not constitute an agreement
by Bank to make similar payments in the future or a waiver by Bank of any Event
of Default under this Agreement.
 
9.5         Bank’s Liability for Collateral.  So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for:  (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever.  All risk
of loss, damage or destruction of the Collateral shall be borne by Borrower,
except for loss, damage or destruction caused by Bank’s gross negligence or
willful misconduct.
 
9.6         Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on Borrower’s part shall be deemed a continuing waiver.  No
delay by Bank shall constitute a waiver, election, or acquiescence by it.  No
waiver by Bank shall be effective unless made in a written document signed on
behalf of Bank and then shall be effective only in the specific instance and for
the specific purpose for which it was given.
 
9.7         Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.
 
10.        Notices.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:
 
If to Borrower:
VUZIX CORPORATION
 
75 Town Centre Drive
 
Rochester, NY 14623
 
Attn:  Paul Travers, CEO & President
 
FAX:  (585) 359-4172
   
If to Bank:
Bridge Bank, National Association
 
Technology Banking Division
 
12110 Sunset Hills Road, Suite 425
 
Reston, VA 20190
 
Attn:  Dick Sweeney
 
FAX:  (703) 964-1620

 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
{1231766:}
 
17.

--------------------------------------------------------------------------------

 
 
11.        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement and all Loan Documents unless otherwise specified therein shall
be governed by, and construed in accordance with, the internal laws of the State
of California, without regard to principles of conflicts of law.  Each of
Borrower and Bank hereby submits to the exclusive jurisdiction of the state and
Federal courts located in the County of Santa Clara, State of
California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
If the jury waiver set forth in this Section 11 is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement or
any of the transactions contemplated herein shall be settled by judicial
reference pursuant to Code of Civil Procedure Section 638 et seq. before a
referee sitting without a jury, such referee to be mutually acceptable to the
parties or, if no agreement is reached, by a referee appointed by the Presiding
Judge of the California Superior Court for Santa Clara County.  This Section
shall not restrict a party from exercising remedies under the Code or from
exercising pre-judgment remedies under applicable law.
 
12.        General Provisions.
 
12.1      Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
 
12.2      Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.
 
12.3      Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
12.4      Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
12.5      Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
 
12.6      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
{1231766:}
 
18.

--------------------------------------------------------------------------------

 
 
12.7      Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrower.  The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.
 
12.8      Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Credit Extensions, provided that they have entered into a
comparable confidentiality agreement in favor of Borrower and have delivered a
copy to Borrower, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.
 
12.9      Patriot Act Notice.  Bank hereby notifies Borrower that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed
into law on October 26, 2001) (the “ Patriot Act "), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes names and addresses and other information that will allow Bank, as
applicable, to identify the Borrower in accordance with the Patriot Act.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
VUZIX CORPORATION
     
By:
/s/ Paul J. Travers
       
Title:
President and CEO
     
BRIDGE BANK, NATIONAL ASSOCIATION
     
By:
/s/ Dan Pistone
       
Title:
Senior Vice President

 
{1231766:}
 
19.

--------------------------------------------------------------------------------

 
 
DEBTOR:
VUZIX CORPORATION
   
SECURED PARTY:
BRIDGE BANK, NATIONAL ASSOCIATION

 
EXHIBIT A
 
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), commercial tort
claims, deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.
 
{1231766:}

 
1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
ADVANCE REQUEST FORM
 
ADVANCE REQUEST FORM


ADVANCE REQUEST
(To be submitted no later than 2:00 PM to be considered for same day processing)


To:
Bridge Bank, National Association
   
Fax:
(703) 964-1620
   
Date:
  
   
From:   
Vuzix Corporation
 
Borrower's Name
     
  
 
Authorized Signature
     
  
 
Authorized Signer's Name (please print)
     
  
 
Phone Number



To Account #   
  



Borrower hereby requests funding in the amount of $ _______ in accordance with
the Advance as defined in the Loan and Security Agreement dated March __, 2011.


Borrower hereby authorizes Bank to rely on facsimile stamp signatures and treat
them as authorized by Borrower for the purpose of requesting the above advance.


All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Advance Request; provided that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.


Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.
 
{1231766:}
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
BORROWING BASE CERTIFICATE
 
Borrower: Vuzix Corporation
Lender: Bridge Bank, National Association
   
Commitment Amount: $2,000,000
 



ACCOUNTS RECEIVABLE
   
1.
Accounts Receivable Book Value as of ________
 
$___________
2.
Additions (please explain on reverse)
 
$___________
3.
TOTAL ACCOUNTS RECEIVABLE
 
$___________
       
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4.
Amounts over 90 days due
$___________
 
5.
Balance of 50% over 90 day accounts
$___________
 
6.
Concentration Limits
$___________
 
7.
Foreign Accounts
$___________
 
8.
Governmental Accounts
$___________
 
9.
Contra Accounts
$___________
 
10.
Demo Accounts, Bill and Hold Accounts, Bonded Accounts
$___________
 
11.
Prebillings, progess billings, retention billings
$___________
 
12.
Intercompany/Employee Accounts
$___________
 
13.
Other (please explain on reverse)
$___________  
 
14.
TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$___________
15.
Eligible Accounts (#3 minus #13)
 
$___________
16.
LOAN VALUE OF ACCOUNTS (80% of #14)
 
$___________
       
BALANCES
   
17.
Maximum Loan Amount
 
$      2,000,000
18.
Total Funds Available [Lesser of #16 or #17]
 
$___________
19.
Present balance owing on Line of Credit
 
$___________
20.
RESERVE POSITION (#18 minus #19)
 
$___________

 
The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Bridge Bank, National
Association.
 
VUZIX CORPORATION
 
By: 
  
 
Authorized Signer

 
{1231766:}
 
1

--------------------------------------------------------------------------------

 


EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:
BRIDGE BANK, NATIONAL ASSOCIATION

 
FROM:
VUZIX CORPORATION

 
The undersigned authorized officer of VUZIX CORPORATION hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct as of the date hereof. Attached
herewith are the required documents supporting the above certification. The
Officer further certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
             
Monthly financial statements
 
Monthly within 30 days
 
Yes
 
No
Annual financial statements (CPA Audited)
 
FYE within 180 days
 
Yes
 
No
Annual Financial Projections
 
Within 30 days before fiscal year beginning
 
Yes
 
No
A/R & A/P Agings, Deferred Revenue report & Borrowing Base Cert.
 
Monthly within 30 days
 
Yes
 
No
A/R Audit
 
Initial and Semi-Annual
 
Yes
 
No
IP Report
 
Quarterly within 30 days
 
Yes
 
No
8K, 10K and 10Q
 
(as applicable)
 
Yes
 
No
Deposit balances with Bank
 
$____________
       
Deposit balances outside Bank
 
$____________
         
  
 
  
 
  
 



Financial Covenant
 
Required
 
Actual
 
Complies
                 
Minimum Asset Coverage Ratio
 
1.50:1.00
 
_____:1.00
 
Yes
 
No
Maximum EBITDA Quarterly Loss
 
($150,000)
 
$____________
 
Yes
 
No
Minimum Annual EBITDA
  
$1,000,000
  
$____________
  
Yes
  
No



Comments Regarding Exceptions: See Attached.
 
BANK USE ONLY
         
Received by: __________________________________
Sincerely,
 
AUTHORIZED SIGNER
         
Date: ________________________________________
         
Verified: ______________________________________
SIGNATURE
 
AUTHORIZED SIGNER
         
Date: ________________________________________
TITLE
       
Compliance Status
Yes
No
     
DATE
   

 
{1231766:}
 
1

--------------------------------------------------------------------------------

 


SCHEDULE OF EXCEPTIONS
 
Permitted Indebtedness (Section 1.1)
 
 
-
Secured Debts continuing after closing

 
o
LC Capital Master Fund Ltd., whose indebtedness owing is not to exceed
$4,600,000 plus accrued interest.

 
o
Paul Travers – convertible note payable of $209,208 plus accrued interest.

 
o
Paul Travers – note payable of $215,500 plus accrued interest.

 
o
Vast Corporation - agreement payable of $1,000,000 plus accrued interest.

 
o
Kopin Corporation – agreement payable of $746,000 plus accrued interest.

 
o
John Burtis – notes payable of $125,000 plus accrued interest.

 
o
Capital leases - see table of 18 leases under Permitted Liens

 
-
Other indebtedness after closing:

 
o
Accrued compensation to Paul Travers of $336,298.39 plus accrued
interest.Convertible at Cdn$0.20.

 
o
Accrued compensation to Grant Russell of $255,131.28 plus accrued interest.
Convertible at Cdn$0.20.



Permitted Investments (Section 1.1)
 
 
-
None other than Vuzix (Europe) Limited, a wholly owned subsidiary of Borrower.



Permitted Liens (Section 1.1)
 
 
o
Lampe Conway – term loan of $4,000,000.

 
o
Paul Travers – convertible note payable of $209,208 plus accrued interest

 
o
Paul Travers – note payable of $215,500 plus accrued interest.

 
o
Vast Corporation - agreement payable of $1,000,000 plus accrued interest.

 
o
Kopin Corporation – agreement payable of $746,000 plus accrued interest.

 
o
Capital leases – see table below with approximate balances as of December 31,
2010

 
{1231766:}
 
1

--------------------------------------------------------------------------------

 


Lessor
 
Address
 
Account #
 
Lease
Date
 
Original
Balance
   
Current
Balance –
Nov 30, 2010
 
Asset Leased
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-015  
Feb-08
    2,558.27       262.55  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-016  
Feb-08
    3,705.45       377.97  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-017  
Mar-08
    5,765.68       777.43  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-018  
Mar-08
    3,019.80       410.43  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-020  
Aug-09
    7,417.01       4,658.68  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-021  
Sep-09
    1,644.09       1,082.27  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  003-7695903-022  
Sep-09
    3,862.79       2,528.68  
Computers
Dell
 
P.O. Box 5292
Carol Stream, IL
60197
  001-7695903-024  
Oct-10
    4,405.65       3,990.24  
Computers
Key Bank
 
11030 Circle
Point Rd
Westminster,
CO 80020
  591195883002  
Jul-10
    25,775.00       22,172.63  
SAP Licenses
Pawnee
 
700 Centre Ave.
Fort Collins, Co
80526
  323784  
Sep-10
    30,275.34       24,528.16  
computers and R&D Equipment/Software
CapNet
 
PO Box 2149
Gig Harbor, WA
98335
  40046749-1  
Mar-08
    31,798.79       6,225.58  
Computer hardware/software
Meridian
 
36 Kirby Trail
Fairport, NY
14450
  06-1002001  
Sep-06
    29,204.10       6,275.57  
Furniture
Key Bank
 
600 Travis St
Houston, TX
77002
  1330644  
Sep-07
    121,200.00       53,328.64  
SAP Fourth Shift Software
Marlin
 
PO Box 637
Mount Laurel,
NJ 0854
  001-0374983-001  
Jun-06
    21,147.24       2,594.04  
manufacturing equipment
Marlin
 
PO Box 637
Mount Laurel,
NJ 0854
  001-0374983-002  
Oct-08
    31,634.37       11,191.28  
manufacturing equipment
Stratasys
 
NW-7463 P.O.
Box 1450
Minneapolis,
MN 55485
  170626  
Sep-07
    42,850.00       7,565.49  
3D Printer-Engineering
Alliance
 
800 Walnut St.
Des Moines, IA
50309
  001-0085855-001  
May-10
    16,485.00       14,181.10  
manufacturing equipment
Financial Pacific
 
3455 S. 344th
Way Federal
Way, WA 98001
  001-0455669-002  
Jun-10
    44,267.92       37,877.47  
R & D Equipment
       
GRAND TOTAL
              $ 200,028.21    



Inbound Licenses (Section 5.6)
 
 
-
New Light Industries Ltd. licensing agreement entered into in December 2004.
Borrower owns the IP but is obligated to pay ongoing license fees.

 
{1231766:}
 
2

--------------------------------------------------------------------------------

 


Prior Names (Section 5.7)
 
 
-
Borrower was incorporated under the Delaware General Corporation Law in 1997 as
VR Acquisition Corp.

 
-
In 1997 Borrower changed its name to Kaotech Corporation.

 
-
In 1998 Borrower changed its name to Interactive Imaging Systems, Inc.

 
-
In 2004 Borrower changed its name to Vicuity Corporation and then to Icuiti
Corporation.

 
-
In September 2007 Borrower changed our name to Vuzix Corporation.



Inventory Locations (Section 5.7)


 
-
2166 Brighton Henrietta Townline Road, Rochester, NY 14623.

 
-
Intermail plc, Horizon West, Canal View Road, Newbury, Berkshire, RG14 5XF (our
bounded 3rd party warehouse for the European Union).

 
-
Japan Vuzix Tokyo Branch, 4-1-1 Shima, Akasaka Bldg #905, Akasaka, Minato-Ku,
Tokyo, 1070052 Japan



Litigation (Section 5.8)
 
 
-
None

 
Subsidiaries (Section 5.13)
 
 
-
Vuzix (Europe) Limited

 
{1231766:}

 
3

--------------------------------------------------------------------------------

 


CORPORATE RESOLUTIONS TO BORROW
 
Borrower:              VUZIX CORPORATION



I, the undersigned Secretary or Assistant Secretary of VUZIX CORPORATION (the
“Corporation”), HEREBY CERTIFY that the Corporation is organized and existing
under and by virtue of the laws of the State of Delaware.
 
I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation, as amended, and the
Restated Bylaws of the Corporation, each of which is in full force and effect on
the date hereof.
 
I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.
 
BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:
 
NAMES
 
POSITION
 
ACTUAL SIGNATURES
                                                                               

 
acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:
 
Borrow Money. To borrow from time to time from Bridge Bank, National Association
(“Bank”), on such terms as may be agreed upon between the officers, employees,
or agents of the Corporation and Bank, such sum or sums of money as in their
judgment should be borrowed, without limitation.
 
Execute Loan Documents. To execute and deliver to Bank that certain Loan and
Security Agreement dated as of March __, 2011 (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.
 
Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.
 
Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.
 
Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.
 
{1231766:}
 
1

--------------------------------------------------------------------------------

 
 
BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.
 
I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.
 
IN WITNESS WHEREOF, I have hereunto set my hand on March __, 2011 and attest
that the signatures set opposite the names listed above are their genuine
signatures.
 

   
CERTIFIED AND ATTESTED BY:
         
X_______________________________________
     

 
{1231766:}
 
2

--------------------------------------------------------------------------------

 
 
INSURANCE AUTHORIZATION LETTER


In accordance with the insurance coverage requirements of the Loan and Security
Agreement dated as of March __, 2011 (the “Agreement”) between Bridge Bank,
National Association (“Lender”), and Vuzix Corporation (“Borrower”), coverage is
to be provided as set forth below:
 
COVERAGE:
All risk including liability and property damage.

 
INSURED:
 
LOCATION(s) OF COLLATERAL:


1.
     
2.
     
Insuring Agent:  
     
Address:
             
Phone Number:
     
Fax Number:
 

 
ADDITIONAL INSURED AND LOSS PAYEE:
 
Lender, as its interest may appear below.


LENDER:


Bridge Bank, National Association
Technology Banking Division
55 Almanden Blvd, San Jose, CA 95113
Attn: Note Dept
Fax: 408-689-8542


The above coverage is to be provided prior to funding the Agreement. Borrower
hereby agrees to pay for the coverage above and by signing below acknowledges
its obligation to do so.
 
Signature:     
     
Title:
     
Date:
March ___, 2011

 
{1231766:}
 
 

--------------------------------------------------------------------------------

 